\V15-W
                                  ELECTRONIC RECORD




COA#       12-13-00185-CR                           OFFENSE:        19.02


           Noble Lee Barrett, Jr. v. The State
STYLE:     ofTexas                                  COUNTY:         Anderson

COA DISPOSITION:        MODIFY/AFFIRMED             TRIAL COURT: 3rd District Court


DATE:08/27/2014                      Publish: NO    TC CASE #:      30867




                          IN THE COURT OF CRIMINAL APPEALS



          Noble Lee Barrett, Jr. v.. The State of
STYLE:    Texas                                          CCA #:         13iL9 * 1*
          PRO $£                        Petition         CCA Disposition:

FOR DISCRETIONARY REVIEW IN COMS:                        DATE:

         &£fu>eh .                                       JUDGE:

DATE:        OfJHUoiT                                    SIGNED:                      PC:

JUDGE:            FtM UAAa*^                             PUBLISH:                     DNP:




                                                                                      MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                              ELECTRONIC RECORD